Case: 13-14873    Date Filed: 08/07/2017   Page: 1 of 5


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-14873
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:12-cv-00118-RWS



WASEEM DAKER,

                                                              Plaintiff-Appellant,

                                       versus

JOHN ROBINSON,
Officer,
LIEUTENANT J. SIMPSON,
GARY D. GEORGE,
Chief, Alpharetta Police Department,
CITY OF ALPHARETTA,

                                                           Defendants-Appellees.


                         ________________________

                               No. 13-14878
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 1:12-cv-00119-RWS
              Case: 13-14873     Date Filed: 08/07/2017   Page: 2 of 5




WASEEM DAKER,

                                                                 Plaintiff-Appellant,

                                        versus

JOHN MARK DAWES,
Detective,
BRADLEY LOUIS MCENTYRE,
Detective,
GEORGE B. HATFIELD,
Chief, Cobb County Police Department,
GARY MICHAEL LLOYD,
Director, Cobb County Public Safety Department,
COBB COUNTY,

                                                              Defendants-Appellees.

                           ________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (August 7, 2017)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      In these consolidated appeals, Waseem Daker appeals pro se the dismissal

without prejudice of his two complaints that officers unlawfully searched his

vehicle and seized his personal property. 42 U.S.C. § 1983. The district court

dismissed Daker’s complaints for failing to pay his filing fees. Daker contests the

rejection of his request to proceed in forma pauperis that resulted in the dismissal
                                          2
              Case: 13-14873       Date Filed: 08/07/2017   Page: 3 of 5


of his complaints. He also challenges the denial of his motions to alter or amend

the judgments of dismissal and for recusal of a magistrate judge who presided over

pretrial proceedings. We affirm.

      Daker’s “statements in [his] affidavit [of assets failed to] satisfy the

requirement of poverty.” See Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

1307 (11th Cir. 2004). The district court reasonably determined that Daker was not

indigent based on his averments that he owned a home “valued at approximately

$395,000,” subject to a mortgage of $345,000. Daker moved for reconsideration on

the ground that he also owed $25,000 in student loans, but, as the district court

stated, “that additional debt [did] not fully offset [Daker’s] $50,000 net worth or

otherwise prevent him from paying $700 in filing fees in [his] two cases.” Nor did

Daker’s alleged inability to liquidate his home require a different result,

particularly when he disclosed that his parents and a sibling resided in the house

and that he had given a “power of attorney over his assets to a family member.”

That Daker made contrary statements in other applications to proceed in forma

pauperis is of no moment; “the only determination to be made by the court is

whether the statements in the affidavit” established that Daker was indigent. See

Martinez, 364 F.3d at 1307.

      The district court did not abuse its discretion when it dismissed Daker’s

complaints after he failed to pay his filing fees. Because “proceeding in forma


                                           3
               Case: 13-14873     Date Filed: 08/07/2017   Page: 4 of 5


pauperis is a privilege, not a right,” Camp v. Oliver, 798 F.2d 434, 437 (11th Cir.

1986), and should be conferred “sparingly,” Martinez, 364 F.3d at 1306, we cannot

say that the district court abused its discretion when it required Daker to pay his

filing fees. His refusal to comply with the order to pay those fees, particularly after

he was warned of the consequence for noncompliance, warranted dismissing his

complaints. See Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989); Dynes v.

Army Air Force Exch. Serv., 720 F.2d 1495, 1499 (11th Cir. 1983). And the district

court dismissed Daker’s complaints without prejudice, so he is free to file other

complaints against the officers if he pays the required filing fees.

      The district court also did not abuse its discretion when it denied Daker’s

motions to alter or amend the judgments of dismissal. Daker contests a statement

made by the district court in a footnote of its order that he had “accumulated ‘three

strikes’” in violation of the Prisoner Litigation Reform Act, 28 U.S.C. § 1915(g),

but the district court denied Daker’s motions for other reasons. Daker’s motions

violated a local rule prohibiting successive requests for reconsideration. See N.D.

Ga. Local Civ. R. 7.2E. The motions also were not supported by newly discovered

evidence nor did they identify a manifest error of law or fact in the judgment. See

Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007).

      The magistrate judge did not abuse his discretion when he refused to recuse

from Daker’s cases. Recusal is warranted only if “an objective, fully informed lay


                                           4
               Case: 13-14873      Date Filed: 08/07/2017   Page: 5 of 5


observer would entertain significant doubt about the judge’s impartiality.” Christo

v. Padgett, 223 F.3d 1324, 1333 (11th Cir. 2000). Daker argues that the magistrate

judge’s participation in Daker’s prior criminal and civil proceedings created an

appearance of partiality, see 28 U.S.C. § 455(a), but neither the magistrate judge’s

adverse rulings, see United States v. Berger, 375 F.3d 1223, 1227 (11th Cir. 2004),

nor his familiarity with Daker’s litigation mandated recusal, see Christo, 223 F.3d

at 1334. Nor was recusal required based on Daker’s speculation that the prosecutor

would call the magistrate judge as a witness or Daker’s decision to subpoena the

magistrate judge to appear for a criminal trial. See Giles v. Garwood, 853 F.2d 876,

878 (11th Cir. 1988) (“A judge should not recuse himself based upon unsupported,

irrational, or tenuous allegations.”). Daker argues that the magistrate judge would

testify that Daker “allegedly possessed a firearm as a convicted felon” and would

protest Daker’s release on bail, but the prosecutor dismissed Daker’s charge for

being a felon in possession. Daker cannot fabricate an appearance of impropriety to

justify his request for recusal.

      We AFFIRM the dismissal of Daker’s complaints without prejudice.




                                           5